Title: From John Adams to Benjamin Vaughan, 20 November 1791
From: Adams, John
To: Vaughan, Benjamin



Dear Sir
Philadelphia Novr: 20th: 1791.

I am very much obliged to you for your kind letter by the Earl of Wycombe, a Nobleman who in his short visit to America, has acquired much esteem, and excited no regret but that his residence was no longer.  Mr. Hammond too has been publickly received, and will be much respected in his public, and greatly esteemed in his private character.  Your letters Sir would have allways given me pleasure; and if my public engagements should not permit me to be so punctual a correspondent as I ought, I shall regret it as a misfortune. Mr: Morris, Son of my Friend the Senator of the U.S. will probably deliver this.
Human nature since I left Europe, seems to have broken lose from its confinement.  Pray will it run itsef out of breath like a young colt? Or what will happen? Will France crumble into 83 Independant Republics? Will the Families of Bourbon & Noailles go to War? or what? Or will the Nation have virtue and wisdom enough, to introduce a Respectable Senate into their constitution? I hope there is tolleration enough, if not Rights of Man enough, in this age to permit one to ask such questions, without danger of the Bastiles Inquisition or Lanterne.
My compliments to your family, and believe me your friend / and hum. servant

J Adams